Whitfield, J.,
delivered the opinion of the court.
In Jones v. State, 58 Miss., 349, Wilson told the prisoner, both when Mr. Watson was with him and when he went after-wards alone, that he need “expect no favors from him; ” he would “make no promise.” In Fout's Case, 8 Ohio St. (N. S.), 98, Bain, who had the custody of the defendant the night preceding the day on which he confessed to Amos Scott, merely told the defendant that, if he was guilty, a confession could place him in no worse condition. “The motive of hope” here was “applied by a third person” — Wainwright. 1 Greenl. Ev., § 220. The party did not “make his own calculations of the advantages to be derived from confessing, and thereupon confess,” to use Mr. Greenleaf’s language. Confessions made to a- private person may have the ' ' effect to induce a false confession, owing to the position of the person holding out the inducements or the weakness of the prisoner. ’ ’ 58 Miss., 354. The facts here are much stronger, against the admissibility of the confession than in the cases supra. The most that can be said is that the confession was of doubtful admissibility, and hence it was properly rejected. AffnineA.